—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted summary judgment dismissing the complaint. Plaintiff failed to raise an issue of fact in response to defendants’ *1028showing that the statements made by defendant Norman Berg were subject to a qualified privilege and were not made with malice (see, Stukuls v State of New York, 42 NY2d 272, 279; McDowell v Dart, 201 AD2d 895). Additionally, plaintiff’s cause of action for intentional interference with contractual rights fails because plaintiff, an at-will employee, offered no proof that defendants made any fraudulent misrepresentations or threats or violated any duty owed to plaintiff based on a confidential relationship (see, Miller v Richman, 184 AD2d 191, 194). (Appeal from Judgment of Supreme Court, Chautauqua County, Cass, Jr., J.—Summary Judgment.) Present— Green, J. P., Fallon, Wesley, Doerr and Boehm, JJ.